DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0001], line 3, the reference to claim 1 needs to be deleted as the claims change throughout prosecution of an application; and in paragraph [0007], lines 2-3, the reference to claims 1 and 7 need to be deleted as the claims change throughout prosecution of an application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Regarding Claim 4, the phrase, “preferably” in line 2 and “in particular” in line 3, render the claim vague and indefinite, because it is unclear if the limitations following the phrases are part of the claimed subject matter or not. For the Office Action below, it is presumed they are part of the claimed subjection matter.

Regarding Claim 10, the phrase, “in particular” in line 2, renders the claim vague and indefinite, because it is unclear if the limitations following the phrase are part of the claimed subject matter or not. For the Office Action below, it is presumed they are part of the claimed subjection matter.

All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Draizen et al. (US-4119278). Regarding Claim 1, Draizen et al. discloses buffer spool 14,14a,14b for affixing to a manual multispool cabinet and for receiving a filament 3 comprising: a spool core 14; a side wall 14b bounding the spool core toward the multispool cabinet; a spool wall 14a bounding the spool core toward a transport spool 5/7; and, a catching device 14a,14b,18,44 for capturing the filament (Figures 1-2).

Regarding Claim 2, Draizen et al. discloses the catching device has a catching surface (upper angled surface of 44) radially adjoining the side wall in an inclined manner and running around the side wall (44 has a thickness and therefore runs around at least part of the sidewall) for capturing the filament and for conducting the filament onward to the spool core; and/or in that the catching device has a catching surface (surface of 14a) radially adjoining the spool wall in an inclined manner (outer curved surface is inclined) and running around the spool wall for capturing the filament (keeps the filament from leaving 14 until guided to do so) and for conducting the filament (and directs the filament to the spool 14) onward to the spool core; in particular in that the catching surface is arranged facing away from the spool core in an inclined manner (depicted in Figure 2) (Figures 1-2).

Regarding Claim 3, Draizen et al. discloses a radially outer margin of the catching device (portion of 14a that fits around outer edge of 16) reaches up to and over a part 16 of the transport spool (Figures 1-2).

Regarding Claim 5, Draizen et al. discloses the side wall and/or the spool wall 14a is/are formed in a manner fully or partially inclined away (due to the curvature of 14a) from the spool core to capture the filament (Figures 1-2).

Regarding Claim 7, Draizen et al. discloses a manual multispool cabinet for winding a filament 3, comprising: a removable transport spool 5/7 configured to receive the filament; a driven main winding shaft 6 configured for an exactly fitting reception of the transport spool, and wherein the main winding shaft drives the transport spool; and, a buffer spool 14,14a,14b held on the main winding shaft, the buffer spool including a spool core 14; a side wall 14b bounding the spool core toward the multispool cabinet; a spool wall 14a bounding the spool core toward the transport spool; and, a catching device (14a,14b,18,44) for capturing the filament (Figures 1-2).

Regarding Claim 8, Draizen et al. discloses the buffer spool is held in a freely running manner on the main winding shaft (depicted in Figure 2) (Figures 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draizen et al. (US-4119278) in view of Bravin (US-3620482). Regarding Claim 6, Draizen et al. discloses the buffer spool of claim 1, as advanced above but does not expressly disclose the spool core tapers conically toward the transport spool.
However, Bravin teaches a buffer spool 20 wherein the spool core 24 tapers (see Column 1, Lines 56-58) toward a transport spool 18 (Figures 1-2). Because both Draizen et al. and Bravin teach a buffer spool with a core, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tapered core for the cylindrical core as taught by Bravin at Column 1, Lines 56-58 to ensure the filament stays on the core. 


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619